 1   Lorraine P. Ocheltree (SBN 151791)
     Anjuli M. Cargain (SBN 270546)
 2   DUANE MORRIS LLP
     Spear Tower
 3   One Market Plaza, Suite 2200
     San Francisco, CA 94105-1127
 4   Telephone: +1 415 957 3000
     Facsimile: +1 415 957 3001
 5   E-mail: lpocheltree@duanemorris.com
                amcargain@duanemorris.com
 6
     Lawrence I. Davidson (appearance pro hac vice)
 7   DUANE MORRIS LLP
     190 South LaSalle Street, Suite 3700
 8   Chicago, IL 60603-3433
     Telephone: +1 312 499 6700
 9   Facsimile: +1 312 499 6701
     E-mail: lidavidson@duanemorris.com
10
     Attorneys for Defendant
11   DPR CONSTRUCTION, a General Partnership

12

13                         IN THE UNITED STATES DISTRICT COURT

14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                     (OAKLAND DIVISION)

16

17   BRENDA MARTIN and ESTATE OF BERNARD              Case No.: 4:19-cv-03254-HSG
     MARTIN,
18                                                    STIPULATION TO CONTINUE CASE
                                                      MANAGEMENT CONFERENCE AND
19                       Plaintiffs,                  RELATED DEADLINES; ORDER
20        v.                                          Date:             September 17, 2019
21                                                    Time:             2:00 p.m.
     DPR CONSTRUCTION a GENERAL                       Dept:             Courtroom 2, 4th Floor
     PARTNERSHIP; and LIFE INSURANCE                  District Judge:   Haywood S. Gilliam, Jr.
22   COMPANY OF NORTH AMERICA,
23                       Defendants.                  Complaint Filed: June 10, 2019
24

25

26

27

28
                                                                   Case No.: 4:19-cv-03254-HSG
               STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED
                                        DEADLINES; ORDER
 1                                              STIPULATION

 2          Plaintiffs BRENDA MARTIN and ESTATE OF BERNARD MARTIN (“Plaintiffs”) and

 3   Defendants DPR CONSTRUCTION, a GENERAL PARTNERSHIP (“DPR Construction”) and

 4   LIFE INSURANCE COMPANY OF NORTH AMERICA (“LINA”) (collectively “the Parties”)

 5   stipulate as follows through their respective counsel:

 6          1.      The Parties seek permission from the Court to continue the initial Case Management

 7   Conference (“CMC”) set for September 17, 2019, and the related deadlines, including the meet and

 8   confer deadline, the joint case management statement deadline, and the deadline to exchange initial

 9   disclosures.

10          2.      On August 19, 2019, Defendants DPR Construction and Jorinne Jackson filed a

11   motion to dismiss Plaintiffs’ complaint (“Motion”). (Docket No. 23.)

12          3.      On August 26, 2019, Plaintiffs informed all parties that they intended to file a first

13   amended complaint by August 30, 2019.

14          4.      On August 30, 2019, Plaintiffs filed a first amended complaint. Jorinne Jackson is

15   not named as a defendant in the amended complaint. (Docket No. 33).

16          5.      The first amended complaint renders the Motion moot.

17          6.      Defendants have not fully evaluated Plaintiffs’ first amended complaint. DPR

18   Construction believes a second motion to dismiss may be necessary. DPR Construction intends to

19   request the January 16, 2020, hearing date for that purpose, if possible.

20          7.      The Parties agree that additional time is needed for case management planning at the

21   CMC.

22          8.      Likewise, counsel for Plaintiffs is unavailable on September 17, 2019.

23          9.      The Parties request that the Court issue an order: (1) continuing the CMC for 30 days

24   to allow for sufficient time to file, evaluate and possibly move to dismiss the first amended

25   complaint; (2) extending the time to meet and confer and submit the joint statement in advance of

26   the CMC based upon the new CMC date; and (3) extending the FRCP Rule 26(a) initial disclosure

27   deadline until 14 days after the new CMC date.

28          IT IS SO STIPULATED.

                                                      2                      Case No.: 4:19-cv-03254-HSG
      STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES; ORDER
 1   Dated: September 3, 2019           KANTOR & KANTOR, LLP

 2

 3                                   By: /s/ Susan Lynn Meter
                                         Glenn R. Kantor
 4                                       Susan Lynn Meter
 5                                       Attorneys for Plaintiffs
                                         BRENDA MARTIN and
 6                                       ESTATE OF BERNARD MARTIN

 7   Dated: September 3, 2019           LAMBERT COFFIN

 8
                                     By: /s/ Andrew S. Davis
 9                                       Andrew S. Davis
10                                      Attorneys for Plaintiffs
                                        BRENDA MARTIN and
11                                      ESTATE OF BERNARD MARTIN
12   Dated: September 3, 2019           DUANE MORRIS LLP
13

14                                   By: /s/ Anjuli M. Cargain
                                         Lorraine P. Ocheltree
15                                       Anjuli M. Cargain
                                         Lawrence I. Davidson
16
                                        Attorneys for Defendants
17                                      JORINNE JACKSON, an Individual, and
                                        DPR CONSTRUCTION, a General Partnership
18

19   Dated: September 3, 2019           MESERVE, MUMPER & HUGHES LLP
20
                                     By: /s/ Anna Maria Martin
21                                       Anna Maria Martin
                                         Kristin Kyle de Bautista
22
                                        Attorneys for Defendant
23                                      LIFE INSURANCE COMPANY OF NORTH
                                        AMERICA
24

25

26

27

28                                   ATTESTATION
                                           3                        Case No.: 4:19-cv-03254-HSG
     STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES; ORDER
 1          Pursuant to Local Rule 5-1.(i), I hereby attest that counsel for Plaintiff BRENDA MARTIN

 2   and ESTATE OF BERNARD MARTIN and Defendant LIFE INSURANCE COMPANY OF

 3   NORTH AMERICA have concurred in the filing of the Stipulation Requesting Continuance of the

 4   CMC and related deadlines filed concurrently herewith.

 5

 6   Dated: September 3, 2019                   DUANE MORRIS LLP

 7
                                            By: /s/ Anjuli M. Cargain
 8                                              Anjuli M. Cargain
 9                                              Attorneys for Defendant
                                                DPR CONSTRUCTION, a General Partnership
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4                    Case No.: 4:19-cv-03254-HSG
      STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES; ORDER
 1                                                ORDER

 2         The Court, having considered the Stipulation of the Parties to Continue the Initial Case

 3   Management Conference (“CMC”) and Related Deadlines, hereby ORDERS as follows:

 4             1. The Stipulation to Continue the Initial CMC is GRANTED.

 5             2. The CMC currently scheduled for September 17, 2019 is hereby continued to October

 6                22, 2019, at 2:00 pm in Courtroom 2, 4th Floor.

 7             3. All related CMC deadlines are continued in accordance with the new CMC date.

 8             4. Initial disclosures must be exchanged by November 5, 2019.

 9             5. The Order to Show Cause, Dkt. No. 34, is DISCHARGED in light of Defense

10                counsel’s explanation that Plaintiff’s amended complaint moots the motion to

11                dismiss, see Dkt. No. 35.

12             6. Defendant’s pending motion to dismiss, Dkt. No. 23, is terminated as MOOT in light

13                of the amended complaint.

14             7. Should Defendant file a second motion to dismiss, the hearing shall be set for January

15                16, 2020, at 2:00 p.m.

16   IT IS SO ORDERED.

17

18   Dated: September 4, 2019                       By:
                                                           The Honorable Haywood S. Gilliam, Jr.
19                                                           United States District Court Judge
20

21

22

23

24

25

26

27

28
                                                    5                     Case No.: 4:19-cv-03254-HSG
      STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE AND RELATED DEADLINES; ORDER
